DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 06/24/2022.
Allowable Subject Matter
3. 	Claims 1-12, 14-18, 20-25 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 2, 10, 17, 22, Yudong et al. (Applicant submitted NPL, Title: A CMOS Low-voltage reference based on body effect and switched-capacitor technique, referred as Yudong from here forth. Please, note AAPA (Applicant’s Admitted Prior Art, referred as AAPA from here forth) corresponds to the same invention was Yudong, but explained in more detail then Yudong. Therefore, for citation purpose, AAPA will be used here, when explaining Yudong) teaches (Yudong: Fig. 2-3, Pg. 91, col. 1 L5-23 and Pg. 92-94; wherein corresponding AAPA citation is referred to Fig. 7-9, para 88-95) 
a reference voltage generation circuit (AAPA: Fig. 9a, 900) comprising:
a first circuit (Fig. 9a; ‘904, 902, S1, 910, 912’) including:
a transistor (Fig. 9a, PFET-904 and 902, para 95 shows P-FET. Also, Fig. 7 teaches use of a single GaN transistor 702) having first (drain) and second (source) terminals and a gate (gate), the first terminal (drain) directly connected to the gate (gate) (i.e. both 904, 902’s drain and gate and directly connected together); 
a first switch (i.e. two S1 on left hand side (LHS) that is connected between 910 and ground, where each having their own respective terminals, also connecting to the source of ‘904, 902’) having a respective terminal, its first terminal directly connected to (i.e. when both S1 LHS=MA=on, there is a direct connection to 904’s drain-gate) the first terminal (drain of 904) and gate (gate 904) of the transistor; and a second switch (i.e. switch on Right Hand Side (RHS) connected between 912 and 904, having a respective terminal) having a respective first terminal, its first terminal  directly connected to (i.e when LHS upper S1 (one end directly connecting to 910) = RHS switch=on, their corresponding terminals are directly connected) the first terminal of the first switch (i.e. LHS upper S1 (one end directly connecting to 910)); and 
a second circuit (AAPA: Fig. 9a, switches S1-S2 and capacitors C1-C2 that are connected to gate-output of 904 and 902) coupled to the gate of the transistor (904, 902), the second circuit configured to: sample a first voltage (AAPA; i.e. output of 904) between the gate and the second terminal; sample a second voltage (AAPA; i.e. output of 902) between the gate and the second terminal; and generate (AAPA: Fig. 9a, switches S1-S2 and capacitors C1-C2 that are connected to output of 904 and 902) a positive reference voltage (AAPA; Para 92-95) based on a difference between the first and second voltages.
[NOTE. 		(a.) 	 SAMPLING A 1ST VOLTAGE is conducted: in response to a first clock signal  (Yudong: Fig. 2, core circuit being controlled by two different clocked signal with respective phase 1 and 2 (as shown in Fig. 2) to pass two different voltage signal to the switching capacitor unit to generate Vref) having a first phase (AAPA: para 93 teaches various phases; Fig. 9a, anticipated controlled signal that controls S1 that is connected between supply, 910 and ground), generate a first voltage (AAPA: Fig. 9a, 904 output) associated with the transistor (AAPA: Fig. 9a, PFET-904, para 95).
(b) 	SAMPLING A 2ND VOLTAGE is conducted: in response to a second clock signal (Yudong: Fig. 2, core circuit being controlled by two different clocked signal with respective phase 1 and 2 (as shown in Fig. 2) to pass two different voltage signal to the switching capacitor unit to generate Vref) having a second phase (AAPA: para 93 teaches various phases; Fig. 9a, anticipated controlled signal that controls S1 that is connected between supply, 912 and ground) different from the first phase signal (AAPA: Fig. 9a, anticipated controlled signal that controls S1 that is connected between supply, 910 and ground), generate a second voltage (AAPA: Fig. 9a, output of 902) associated with the transistor (AAPA: Fig. 9a, 902, para 95)]
However, Leuders et al. (US Pub 2020/0274530) teaches (Fig. 1-11, 100, Q1-Q8, para 25, 33 and 48) use of plural enhancement mode (e-mode) gallium nitride (gaN) transistors.
However, Forghani-Zadeh et al. (“Hassan”, US Pat 91059725) teaches (Fig. 4-5; 100 being a three-terminal device, having drain 108, source 116 and gate terminal 118, emphasizing on GaN’s driving network that can be used anywhere; col. 2 L9-col. 3 L26), comprising: a first circuit (100 being a three-terminal device, having drain 108, source 116 and gate 112 terminal, emphasizing on GaN’s driving network that can be used anywhere)including an enhancement mode (E-mode) gallium nitride (GaN) transistor (e-mode GaN) (102, 104) having first (drain) and second (source) terminals and a gate (gate); a first switch (128 vs. 134, each having their own respective drain, source and gate terminals) having a respective first terminal, its first terminal (i.e. drain ‘128, 134’) connected to gate (gate) of the GaN transistor (102’s gate is connected to 128, 134’s drain, via resistors (130, 136), however because of the resistors they are not directly connected); and a second switch (128 vs. 134, each having their own respective drain, source and gate terminals) having a respective first terminal, its first terminal (i.e. drain of both 128 are 134 are being shared commonly on same gate terminal of 102, via resistors (130, 136), but they are not directly connecting because of the resistors) connected to the first terminal of the first switch.
However, Maik Kaufmann (IEEE, Title a monolithic GaN-IC with integrated control loop for 400 V offline buck operation achieving 85.6% peak efficiency, referred as Maik from here forth) teaches (Fig. 5ab, p4, col. 2 para 2-P7 col. 2 last para) the first circuit including: a first resistor (Fig. 5a, R1) having a first resistor terminal and having a first resistance; a second resistor (Fig. 5a, R2) having a second resistor terminal and having a second resistance; the first switch terminal (Fig. 5a, s1) coupled to the first resistor terminal (Fig. 5a, R1); the third switch terminal (Fig. 5a, s2) coupled to the second resistor terminal (Fig. 5a, R2); and an enhancement mode (E-mode) gallium nitride (GaN) transistor (Fig. 5ab, Q1-n, Introduction) [as claimed in claim 22].
However, the prior art(s) of record do not disclose, nor it would be obvious to modify a combine prior art(s) of record to teach the reference voltage generation circuit comprising, inter alia, “ 
“the first circuit including (single) the e-mode GaN transistor’s first terminal directly connected to the gate, a (single) first switch’s first terminal directly connected to the first terminal and gate of the (again, using single) E-mode GaN transistor; a second circuit coupled to the gate of the E-mode GaN transistor, the second circuit configured to (i.e especially when using the single E-mode GaN transistor drain-gate connection to do the sampling, along with additional direct connection (thus sharing) of the 1st-2nd switch’s claimed corresponding terminals): sample a first voltage between the gate and the second terminal; sample a second voltage between the gate and the second terminal; and generate a positive reference voltage based on a difference between the first and second voltages” as claimed in claim 1;
“the first circuit includes: a first resistor having a first resistance; a second resistor having a second resistance different than the first resistance;  a first switch coupled to the first resistor and the E-mode GaN transistor, the first switch configured to close in response to the first clock signal to generate a first current to flow through the first resistor and the E-mode GaN transistor; and a second switch coupled to the second resistor and the E-mode GaN transistor, the second switch configured to generate a second current to flow through the second resistor and the E-mode GaN transistor, the second current less than the first current, at least one of the first switch or the second switch is an E-mode GaN transistor”, as claimed in claim 2.
 “a first circuit including: an enhancement mode (E-mode) gallium nitride (GaN) transistor having the first transistor terminal directly connected to the gate; a first switch having a first switch terminal directly connected to the first transistor terminal and the gate; a second switch having a second switch terminal directly connected to the first transistor terminal and the gate; and wherein the first circuit is configured to generate a second voltage between the gate and the second transistor terminal responsive to the first switch closing and the second switch opening and generate a third voltage between the gate and the second transistor terminal responsive to the first switch opening and the second switch closing; and a second circuit configured to generate the reference voltage based on a difference between the third voltage and the fourth voltage”, as claimed in claim 10;
“closing a first switch and opening a second switch directly connected to a drain and a gate of an enhancement mode (E-mode) gallium nitride (GaN) transistor to generate a first drain current in the E-mode GaN transistor; sampling a first gate to source voltage (Vgs) of the E-mode GaN transistor, the first Vgs generated responsive to the first drain current; opening the first switch and closing the second switch to generate a second drain current in the E-mode GaN transistor; sampling, a second voltage Vgs of the E-mode GaN transistor, the second Vgs generated responsive to the second drain current in the E-mode GaN transistor; and generating a reference voltage based on a difference between he first Vgs and the second Vgs” as claimed in claim 17; and 
“the first circuit including (single) the e-mode GaN transistor’s first terminal directly connected to the gate, a (single) first switch’s first terminal directly connected to the first terminal and gate of the (again, using single) E-mode GaN transistor; a second circuit coupled to the gate of the E-mode GaN transistor, the second circuit configured to (i.e especially when using the single E-mode GaN transistor drain-gate connection to do the sampling, along with additional direct connection (thus sharing) of the 1st-2nd switch’s claimed corresponding terminals): sample a first voltage between the gate and the second terminal; sample a second voltage between the gate and the second terminal; and generate a reference voltage based on a difference between the first and second voltages” as claimed in claim 22.
Claims ‘3-9’, ‘11, 12, 14-16’, ‘18, 20, 21’ and ‘23-25’ are depending from claims 1, 10, 17 and 22, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-TH 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        
	/THIENVU V TRAN/                                                                        Supervisory Patent Examiner, Art Unit 2839